Jfn tbc Wnitcb ~tatcs ~ourt of jfcbcral ~!aims
                                             (Pro Se)
                                          No. 19-1986C
                          (Filed: January 13, 2020 I Not for Publication)

                                                 )
 STEVEN E. HECKER,                               )    Keywords: Pro Se; Subject-Matter
                                                 )    Jurisdiction; Sua Sponte
                        Plaintiff,               )
                                                 )
        V.                                       )
                                                 )
 THE STATE OF WASHINGTON,                        )
                                                 )
                        Defendant.               )


                                     OPINION AND ORDER

KAPLAN, Judge.

         Plaintiff Steven Hecker, appearing pro se, filed his complaint in this court on December
26, 2019, Docket No. 1, along with an application to proceed in forma pauperis, Docket No. 2.
Mr. Hecker alleges that he is the rightful owner of a townhome unit in Lynwood, Washington.
Compl. at 2. He seeks 1) a declaration "that the title to the subject property is vested in [him]
alone ... [and that the State of Washington] be declared to have no estate, right, title or interest
in the subject property"; 2) an injunction prohibiting the State of Washington from "asserting any
estate, right, title or interest in the subject property"; and 3) an order "compelling [the State of
Washington] to transfer legal title and possession of the subject property" to Mr. Hecker. Id. Mr.
Hecker also filed a supplement with his complaint which includes copies of his various
correspondences with several lending institutions concerning fraud in a foreclosure action for his
property. This supplement also includes a copy of his complaint filed against Clear Recon Corp.,
WEI Mortgage LLC, and Loancare in the Superior Court of the State of Washington. Com pl.
Suppl. ("Suppl.") at 29, Docket No. 1-1.

I.      Mr. Hecker's Motion to Proceed In Forma Pauperis

        Pursuant to 28 U.S.C. § 1915(a)(l), "any court of the United States may authorize the
commencement ... of any suit, action or proceeding ... without prepayment of fees or security
therefor, by a person who submits an affidavit that includes a statement ... that the person is
unable to pay such fees or give security therefor."' A plaintiff does not have to "be absolutely
destitute to enjoy the benefit of the statute." Adkins v. E.I. DuPont De Nemours & Co., 335 U.S.
1For purposes of28 U.S.C. § 1915, the Court of Federal Claims is a court of the United States.
28 U.S.C. § 2503(d).



                                                                      7018 1830 0001 4963 6472
331, 339 (1948). An affidavit that demonstrates that a plaintiff is unable to pay the fee or give
security and still provide for himself and any dependents is sufficient. See id.; see also Waltner
v. United States, 93 Fed. Cl. 139, 143 (2010) (stating that the question is whether "paying such
fees would constitute a serious hardship on the plaintiff') (internal quotation and citations
omitted).

        Mr. Hecker states in his application that he currently has "$23" dollars in cash or in a
checking or savings account. Pl. 's Appl. To Proceed In Forma Pauperis at 2. Mr. Hecker has also
listed $325 in monthly expenses. Id. He is currently unemployed and has been since November
2018. Id. at 1-2. Under these circumstances, Mr. Hecker has sufficiently demonstrated that he is
unable to pay the court's filing fee. His application to proceed in forma pauperis is therefore
GRANTED.

II.     Subject-Matter Jurisdiction

         It is well established that complaints filed by pro se plaintiffs are held to "less stringent
standards than formal pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519, 520
(1972). Nonetheless, even pro se plaintiffs must persuade the Court that jurisdictional
requirements have been met. Harris v. United States, 113 Fed. Cl. 290, 292 (2013). Furthermore,
the Court has an independent obligation to satisfy itself of its jurisdiction. See Arbaugh v. Y&H
Corp., 546 U.S. 500, 506-07, 514 (2006); Rick ' s Mushroom Serv., Inc. v. United States, 521
F.3d 1338, 1346 (Fed. Cir. 2008); see also RCFC 12(h)(3) ("If the court determines at any time
that it lacks subject-matter jurisdiction, the court must dismiss the action."). Having reviewed the
complaint, the Court finds that it lacks subject-matter jurisdiction and is obligated to dismiss the
case on that ground.

         The Tucker Act grants the United States Court of Federal Claims the power "to render
judgment upon any claim against the United States founded either upon the Constitution, or any
Act of Congress or any regulation of an executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in cases not sounding
in tort." 28 U.S .C. § 1491(a)(l). Mr. Hecker brings this suit against the State of Washington, but
the United States is the only proper defendant in the Court of Federal Claims. See United States
v. Sherwood, 312 U.S . 584,588 (1941); see also Del Rio v. United States, 87 Fed. Cl. 536, 539
(2009). 2 Therefore, Mr. Becker' s claim must be DISMISSED.

    For the foregoing reasons, Mr. Becker's application to proceed in forma pauperis is
GRANTED, but his complaint is DISMISSED without prejudice for lack of subject-matter



2In the supplement to his complaint, Mr. Hecker states that the "Second Federal Bank of
California" and the Federal Reserve colluded to create the '"money' that was advanced on behalf
of the borrower from thin air by bookkeeping entry," though apparently it was the bank that
"willfully and maliciously" defrauded Mr. Hecker. Compl. Suppl. at 7. Although the Federal
Reserve is an arm of the federal government, a passing reference to a federal entity does not
provide a basis for the Court to exercise jurisdiction over Mr. Hecker' s complaint.




                                                  2
jurisdiction. The Clerk is directed to enter judgment accordingly. Each side shall bear its own
costs.

       IT IS SO ORDERED.



                                                    ELAl~ lr~
                                                    Judge




                                                3